Motion Granted; Appeal Dismissed and Memorandum Opinion filed January 5,
2017.




                                         In The
                       Fourteenth Court of Appeals

                                 NO. 14-16-00769-CR


                              ELIAS YANEZ, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 180th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1485981


                    MEMORANDUM                    OPINION

      Appellant Elias Yanez has signed and filed a written request to withdraw his
notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an
opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.
                                                  PER CURIAM

Panel consists of Christopher, Jamison, and Donovan
Do Not Publish – Tex. R. App. P. 47.2(b)